Title: Abigail Adams to Elizabeth Smith Shaw Peabody, 7 July 1798
From: Adams, Abigail
To: Peabody, Elizabeth Smith Shaw


          
            my Dear sister
            Philadelphia July 7th 1798
          
          I received your Letter of June 21. on the 29th  the extreem heat of the last week so totally unfitted me for every exertion that I could neither Eat, sleep Read write, or do any thing but labour to Breathe. I took the earliest opportunity to consult dr Rush upon my dear Neices case. what is past, cannot be remidied. his opinion, as to her case is that Bleading would have been the first application necessary. he even thinks now, that it might be salutary to take as much as 3 or 4 oz from her: if releaved by it, it might be repeated as she could bear it. a Blister to her side, and that repeated as soon as one drys up he conceives might be of use— he apprehends an abscess forming in her Side from the statement made by you. he advises to vegetable diet, to the use of whey, or Butter Milk if her stomache will bear it, and if she can take animal food, it should be of the salt kind, such as a little Bit of Tongue or ham— moderate Excercise. as to pukes, he is altogether averse to the use & habit of them. they procure a temporary determination to the surface of the Body, and so far lessen pain & cough as to enable patients to use proper exercise, but he conceives Blood letting to remove the symptoms of Inflammatory Diathesis, & of much greater utility, & riding on Horse back of great use if the Patient can bear it. these remidies must however be conformd to the strength & ability of the Patient. there is a Lady in this city whom I well know—who has been thought to be in a consumption for these 10 Months. nothing which has been used could conquer the fever. she has a voracious appetite. she is not a Patient of dr Rush’s, but her Physicians have confined her altogether, for two months past to Bread & Whey— I have not learnt what effecet

it has had. she has not a cough. her disorder was produced by a miscarriage— she sometimes Rides out we had a case of a man in Quincy, Anthony Baxter, I believe cousin Betsy Remembers him, who for a long time was thought to be in a consumption an Abessess formd in his side, & dischargd it self by the application of Blisters he is now recoverd. he had every complaint in his Limbs of a Rhumatick kind & did not walk for many Months. his appetite was Ravinious at times, and his Bowels frequently affected— I hope still that my dear Neices case is not past recovery— the Numbness which you say, she complains of is an other indication of the Abesess in the side— keep her spirits Cheerfull, and her mind easy—and you my dear sister will endeavour to bring your mind to that state of Submission & resignation, “Which shall say thy will be done” He Gave, and blessed be his Name, [“]he takes but what he Gave.” you have a Friend and comforter in your worthy partner whose tenderness upon this trying occasion must endear him, more & more to you— I could say much more to you, and of my dear Neice whose amiable qualities I loved, whose mild & complying temper was a continual feast but I forbear, the fitter she for the abode which may be prepared for her—
          I have written to you once since the Letter by judge Blodget, and inclosed some money I hope you have received it—
          I flatter myself with the hopes of passing a little time at Quincy, but many of my Pleasures have fled since I left it. the losses I have sustaind by the death of some of my most valuable acquaintance & Friends cast a Gloom over the Scene. Mrs Gill Mrs Quincy dr Clark & Belknap, “grew not on every tree,” as Young expresses it nor can I expect at my Age to have their loss supplied. For those I have left God be praised. may they be continued as Blessing to me.
          The worldly circumstances of others is an other source of affliction to me— to see Families reduced from competance to necessity, and that without even Suspecting their situation is at one a stroke, unkind and I almost said, treacherous. I could not forgive such deception— our worthy Friend mr smith is a much injured man by the benevolence of his Heart, and the readiness of his Hand. I wish such men possessd mines— who upon this stage of existance can say he is without trouble? the scripture assures us that Man is born to it, and Religion alone teaches us to bear it like Christians.
          It will be scarcly worth possible to detail those which fall to the Lot of Him who precidies over a Nation in a season of such danger

and at a period so critical as the present. they cannot be enumerated. I hope they may be surmounted, and that as the day is so may the strength & support, be proportioned.
          I wish I could send my dear Boys some of my 4th of July plumb cake. out of two Hundred & 20 weight, I have a slice remaining for them and that which I think is very good. it would have been a Glorious sight to them to have seen 400 young Men, all in uniform and 60 Grenadeers, none of whom exceed 22 years—marching in Review as Volunters whose services had been tenderd to their Country in a free will offering to the Chief Majestrate of united America. I feel when I see any of them as tho I had a more than common interest in them. many of them are the sons & Brothers of my particular Friends and acquaintance and of the first Families in the city. To the Committe of young Men from Nyork I presented a cockade in the middle of which is a small silver Eagle, being the Arms of the united states. they have been polite enough to Name them after me, & the whole volunteer Corps have adopted them.
          Louissa is writing to her sister her Health is very delicate. she has no flesh, yet I know not the reason— I think she suffers for want of proper exercise, to which she is the most averse of any Young person I ever saw— kiss my little Abbe for me. God preserve her to you— to my dear Neice I pray for those comforts & consolations which are neither few nor small. with respectfull Regard to mr Peabody & Love to all others—
          I am my ever dear sister / your truly affectionate
          
            Abigail Adams
          
        